
	
		II
		110th CONGRESS
		2d Session
		S. 3672
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to improve
		  economic opportunity and development in rural States through highway
		  investment, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Opportunity and Development
			 Act or the ROAD
			 Act.
		2.FindingsCongress finds that investment in highway
			 preservation and improvement is essential to the economic development and
			 well-being of rural areas.
		3.Rural
			 Opportunity and Development Program
			(a)In
			 generalSubchapter I of
			 chapter 1 of title 23, United States Code, is amended by inserting after
			 section 149 the following:
				
					150.Rural
				opportunity and development program
						(a)EstablishmentThe
				Secretary shall establish and implement a rural opportunity and development
				program to promote opportunity and economic development in rural States by
				allocating funds to States for the preservation and improvement of
				highways.
						(b)State
				allocations
							(1)In
				generalFunds authorized to be appropriated for the program
				established under subsection (a) shall be allocated for each fiscal year among
				States in accordance with this subsection.
							(2)State
				sharesThe Secretary shall determine the number of shares to be
				allocated among eligible States by assigning—
								(A)6 shares to each
				State with a population density of 20 or fewer individuals per square mile of
				land area;
								(B)3 shares to each
				State with a population density of between 20 and 40 individuals per square
				mile of land area;
								(C)1 share to each
				State with a population density of between 40 and 70 individuals per square
				mile of land area; and
								(D)1 share to each
				State that has more than 57,000 square miles of land area and a population
				density of greater than 70 individuals per square mile of land area.
								(3)Use of 2000
				decennial censusIn determining the population density of States
				under paragraph (2), the Secretary shall use data contained in the 2000
				decennial census.
							(4)Calculation of
				sharesFor each fiscal year, for each share assigned to a State
				under paragraph (2), the Secretary shall allocate to such State an amount equal
				to the quotient obtained by dividing—
								(A)$1,000,000,000;
				by
								(B)the total number
				of shares assigned under paragraph (2) for the fiscal year.
								(c)Use of
				fundsFunds allocated to a State for the program established
				under subsection (a)—
							(1)may be used for
				any type of project eligible under section 133;
							(2)are not subject
				to other provisions of section 133; and
							(3)may not be
				expended on projects located within the geographical boundaries of an area that
				has been identified or designated as a transportation management area under
				section
				134(k)(1).
							.
			(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by inserting after the item relating to section 149 the
			 following:
				
					
						150. Rural opportunity and development
				program.
					
					.
			4.Authorization of
			 appropriationsFrom amounts
			 available in the Highway Trust Fund (other than the Mass Transit Account),
			 there is authorized to be appropriated, for fiscal year 2010 and for each
			 subsequent fiscal year, $1,000,000,000, which—
			(1)shall be used for the rural opportunity and
			 development program established under section 150 of title 23, United States
			 Code;
			(2)shall remain available until expended;
			 and
			(3)(A)shall be available for obligation as if the
			 funds were apportioned under chapter 1 of title 23, United States Code;
			 but
				(B)shall not be subject to any limitation on
			 obligations.
				
